Citation Nr: 0508487	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine, claimed as secondary to 
gunshot wounds to Muscle Group I and Muscle Group II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

The veteran's case was remanded to the RO for additional 
development in June 2001.  It was returned to the Board in 
February 2005 for further appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  Herniated nucleus pulposus of the cervical spine is not 
shown to have been caused or aggravated by the veteran's 
service-connected gunshot wound residuals of Muscle Groups I 
and II.


CONCLUSION OF LAW

Herniated nucleus pulposus of the cervical spine is not 
proximately due to or the result of the service-connected 
gunshot wound residuals of Muscle Groups I and II.  38 C.F.R. 
§ 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
March 1999, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 2000, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
service connection for a cervical spine disorder.  
Supplemental statements of the case dated in October 2000, 
February 2003 and June 2004 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in September 2001 and April 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  

The Board's June 2001 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the record reveals that the veteran sustained a 
gunshot wound to the right shoulder and back on July 31, 
1966.  A hospital treatment note indicates that the 
projectile entered at the right supraclavicular and exited at 
the right scapula near the thoracic spine, fracturing two 
ribs but not penetrating the chest cavity.  The veteran 
remained hospitalized until late September 1966.

On VA examination in May 1968, the veteran complained of some 
pain in his neck.  He also complained of severe pain in the 
dorsal region and in the right shoulder.  X-ray films 
revealed minimal deformity of the medical aspect of the right 
second rib.  No other deformity was noted.

Service connection was granted for the residuals of gunshot 
wounds to the neck and back in August 1968.

The report of a February 1996 cervical spine CT indicates 
that there were moderate to severe spondylotic changes with 
posterior spurring and bony bars narrowing the antero-
posterior diameter of the C6-7, C5-6 and C4-5 spinal canal, 
encroaching upon both lateral recess and neural foramina.  
There was no associated herniation of disc nuclear material.  
The impression was cervical spondylosis.

A January 1996 private X-ray report indicates that there was 
straightening of the normal cervical lordosis.  The 
interpreting physician indicated that such a finding might be 
explained on the basis of paravertebral muscle spasm.  
Moderate to severe degenerative disc disease was noted at the 
C5-C6 and C6-C7 disc spaces.  The prevertebral soft tissues 
at C5 and C6 were bulging anteriorly.  The physician 
concluded that an acute compression of the intervertebral 
disc space could not be excluded.  

In March 1999 the veteran submitted the instant claim, 
indicating that he had a condition of the back and neck as 
secondary to the muscle injuries.

The report of a private MRI conducted in April 1999 indicates 
that the veteran had chronic herniated nucleus pulposus at 
C5-6, C6-7 and possibly at C7-T1, associated with posterior 
marginal ridging and indenting the dural sac.  There was no 
evidence of spinal cord compression, myelomalacia, or syrinx.

A VA examination was carried out in July 1999.  The examiner 
noted that the veteran had been injured in 1966 by a gunshot, 
with an anterior entrance and posterior exit.  He 
specifically indicated that the injury was on the superior 
should base of the neck.  He also noted that the veteran 
received physical therapy for range of motion of his neck.  
Objectively, the veteran was tender to palpation at the right 
superior trapezius.  The examiner noted that an April 1999 
MRI of the veteran's neck and upper back revealed chronic 
herniated nucleus pulposus at C5-6 and C6-7 with associated 
hypertrophic marginal osteophytes.  There was no evidence of 
vertebral destruction or impingement of the spinal canal at 
the upper dorsal or lower cervical regions.  The diagnoses 
were shoulder muscle injury, cervical herniated nucleus 
pulposus, osteoarthritis of the cervical spine and loss of 
muscle mass of the paraspinal muscles.  The examiner 
concluded that there was no evidence in the claims folder 
that confirmed direct or indirect involvement of the cervical 
discs or vertebrae with the gunshot wounds.  He noted that 
the bone fractures and muscle loss shown by MRI was all on 
the level below the neck.  He further indicated that cervical 
osteoarthritic changes were common in the veteran's age 
group.  

An August 1999 report from the veteran's private neurologist 
indicated that the veteran was followed for herniated nucleus 
pulposus of C5-6, C6-7 and C7-T1.  the physician noted that 
he had treated the veteran since January 1996.

An August 2000 medical report from the veteran's neurologist 
describes neck and upper extremity pain that had worsened 
over the past few years.  He noted that the veteran had a 
cervico-dorsal wound scar with loss of muscle bulk and 
adjacent muscle atrophy.  He indicated that there was 
tenderness in the adjacent muscles and diminished neck 
rotation and lateral flexion.  Diagnoses included 
radiculopathy, loss of muscle mass of the paraspinals at the 
cervical and upper thoracic levels, and cervical sprain due 
to job tasks.  He suggested that the veteran's neck pain was 
due to his in-service injury.

In January 2002 the veteran's private neurologist certified 
that the veteran had overuse syndrome with residual chronic 
fibromyositis and C5-6 radiculitis and rotator cuff 
tendonitis .  He recommended that he veteran discontinue his 
job tasks.  

A VA examination was conducted in November 2002.  The veteran 
reported severe cervical pain with radiation to the 
shoulders, associated with numbness of the left arm and hand.  
He endorsed numbness of the right upper extremity as well.  
He indicated that he had experienced eight or nine acute, 
severe bouts of cervical pain in the previous year.  Range of 
motion of the veteran's cervical spine was limited.  There 
were no postural abnormalities or fixed deformities.  The 
diagnosis was small chronic herniated nucleus pulposus at C5-
6, C6-7 and possibly C7-T1, with no evidence of spinal cord 
compression, myelomalacia or syrinx by MRI in April 1999.  
Upon careful review of the claims folder, the examiner 
indicated his agreement with the July 1999 VA examiner.  He 
opined that it was not at least as likely as not that the 
veteran's cervical disorder was in any way related to his 
military service or a service connected disability.  He 
further opined that it was not at least as likely as not that 
the veteran's service connected disability aggravated or 
permanently aggravated the cervical spine disorder.  

In April 2003, J.D., M.D. a neurologist, argued that the 
veteran's combat wounds had slowly progressed and were 
affecting "his whole person."  He stated that one could not 
"disconnect an area of wound in a muscle that is inserted in 
a bone column and omoplatus from an acceleration force as 
inflicted in this veteran."

An April 2003 MRI of the cervical spine revealed vertebral 
bodies of normal height.  There was narrowing of the C5-6 and 
C6-7 intervertebral disc spaces with marginal vertebral 
osteophytosis causing encroachment of the neural foramina at 
those levels bilaterally.  Postero-central disc herniation 
was observed.  The interpreter noted that there were no 
significant chances since the April 1999 examination.

In a June 2004 statement the veteran's neurologist argued 
that his case should be reconsidered.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for herniated nucleus pulposus of the 
cervical spine is not warranted.  The veteran's private 
neurologist has suggested that the cervical spine disorder is 
related to his service connected gunshot wound residuals.  
However, he has provided no clear rationale for his 
conclusion.  Conversely, the Board notes that VA examinations 
have specifically indicated that the veteran's claimed 
cervical spine disorder is not related to his service-
connected gunshot wound residuals.  The July 1999 examiner 
noted that there was no evidence of vertebral destruction or 
impingement of the spinal canal at the upper dorsal or lower 
cervical regions, and he opined that the evidence did not 
confirm direct or indirect involvement of the cervical spine 
disorder with the gunshot wounds.  The November 2002 VA 
examiner concluded that it was not at least as likely as not 
that the veteran's cervical spine disorder was in any way 
related to the veteran's military service or to a service 
connected disability.  He further indicated that the cervical 
spine was not aggravated by the service-connected disability.  
He reached those conclusions after a thorough and detailed 
review of the veteran's claims folder, to include review of 
the private medical records pertaining to the veteran's 
claim.

The Board has also considered the veteran's arguments that 
his cervical spine disorder is related to his service-
connected gunshot wound residuals; however, as a layperson, 
he is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is again the veteran's claim.


ORDER

Entitlement to service connection for herniated nucleus 
pulposus of the cervical spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


